DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Drawings
The drawings objections are withdrawn.

Claim Rejections - 35 USC § 112
The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, on claim 7 is withdrawn because the Applicant amended the claims.
The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 6 and 7 are withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 103

The rejection under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakaishi et al. (JP 2017010809) in view of Hamada et al. (US Publication 7,510,626), on claims 1-4, 6 are withdrawn because the Applicant amended the claims.
The rejection under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakaishi et al. (JP 2017010809) in view of Hamada et al. (US Publication 7,510,626) in further view of Shintani et al. (US Patent 8,999,599), on claim 5 is withdrawn because the Applicant amended the claims.

Allowable Subject Matter
Claims 1-15 allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant claims are to an electrode structure comprising a carbon block having pores and a flow frame having the carbon block accommodated on one surface or both surfaces. The carbon block has porosity of greater than or equal to 5% and less than or equal to 70%, and the carbon block has compressive strength of 20 MPa or greater, and wherein the carbon block has sintered density of 0.6 g/cm3 or greater.
The closest prior art is JP 2017010809 to Nakaishi et al. discloses an electrode structure (100a) comprising a carbon block having pores and a flow frame (101 or 151) having the carbon block accommodated on one surface or both surfaces (102 or 101), wherein the carbon block has porosity of greater than or equal to 5% and less than or equal to 70% (Test sample 1). The Nakaishi et al. reference does disclose the carbon block requires a compression modulus. However, the Nakaishi et al. reference does not disclose, nearly disclose or provide motivation to modify an electrode structure comprising a carbon block having pores and a flow frame having the carbon block  and wherein the carbon block has sintered density of 0.6 g/cm3 or greater.
The prior art US Patent 7,510,626 to Hamada et al. discloses carbon blocks a strength of greater than 20MPA in order to withstand compression while provide permeability and strength to the electrodes. However, the Hamada et al. reference does not disclose, nearly disclose or provide motivation to modify an electrode structure comprising a carbon block having pores and a flow frame having the carbon block accommodated on one surface or both surfaces. The carbon block has a compressive strength of 20 MPa or greater and wherein the carbon block has sintered density of 0.6 g/cm3 or greater.
 The prior art Graphite-based indirect laser sintered fuel cell bipolar plats containing carbon fiber additions discloses an electrode bipolar plate to Bourell  et al. reference discloses a carbonaceous porous bipolar plate with a strength of 35-50MPa. However, the Bourell et al. reference does not disclose, nearly disclose or provide motivation to modify an electrode structure comprising a carbon block having pores and a flow frame having the carbon block accommodated on one surface or both surfaces. The carbon block has a compressive strength of 20 MPa or greater and wherein the carbon block has sintered density of 0.6 g/cm3 or greater.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725